Title: To James Madison from James Gallatin, 9 August 1808
From: Gallatin, James
To: Madison, James



Dear Sir
New York, Augt. 9th. 1808

Mr. Graham has sent me the papers respecting the Spanish vessel, prize to the British Frigate Hebe, the cargo of which has been suffered to be landed at New Orleans.  I have written to the Collector for a Statement of facts, but am at a loss what instructions to give on that subject generally.  I cannot find any law forbidding the sale of prizes in our ports, nor any treaty embracing a similar provision, the Convention with France excepted which I consider as applicable to French prizes only.  The Spanish treaty is silent, & that Article of the British treaty which related to that point is no longer in force.  If so, the law of Nations is the only guide, & I had not understood that the sale of prizes was thereby forbidden.  For although the 17th. Article of the Treaty of 1778 with France did not stipulate that privilege in their favour, she was permitted to sell such prizes until it had been expressly prohibited by the British treaty of 1794.  I think that the subject should be examined & regulated by law.  Your’s truly

Albert Gallatin


When the sale of French prizes was prohibited, it was done by an executive order directed to the collectors & founded on the British treaty.

